Title: To James Madison from Louis-André Pichon, 17 May 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


17 May 1801, Philadelphia. Acknowledges JM’s letter of 12 May and enclosed papers. Had anticipated president’s directions regarding the French ship La Sémillante when writing its commander and the French vice-commissary in Norfolk, so that these orders will be promptly obeyed. Plans to write all French commissaries in various ports to ensure that they respect the rights and prerogatives of U.S. and to prevent any further irregularities. Encloses copy of letter from Puerto Rico demonstrating that French authorities conform to the terms of the American-French treaty. Reports officers of Berceau demand that U.S. restore money their captors found on board and that the officers justly claim. Asks that this sum be sent to French commissary at Boston, who will make a proper distribution of it. Has received with JM’s letter commissions Pichon sent him, along with exequaturs from the president. Requests that two French commissaries, Arcambal and Marbois, be temporarily permitted to fill their posts without commissions or exequaturs.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 3 pp.; written in French; in a clerk’s hand; addressed, dated, and signed by Pichon; docketed by Wagner as received 21 May. Enclosure not found.


